UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2014 GREENHUNTER RESOURCES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-33893 20-4864036 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1048 Texan Trail Grapevine, Texas 76051 (Address of principal executive offices, including zip code) (972)410-1044 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. Item7.01. RegulationFD Disclosure. On Monday, August 4, 2014, GreenHunter Resources, Inc. (the “Company”) issued a press release announcing its financial and certain operating results for the second quarter ended June 30, 2014. A copy of the press release is furnished as part of this Current Report on Form 8-K as Exhibit99.1. ***** In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including the attached exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall the information or exhibit be deemed incorporated by reference into any registration statement or other filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as otherwise expressly stated in such filing. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Financial and Operating Results Press Release, dated August 4, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREENHUNTER RESOURCES, INC. Date: August 4, 2014 By: /s/ Morgan F. Johnston Name: Morgan F. Johnston Title:Sr. VP, General Counsel and Secretary EXHIBIT INDEX Exhibit
